 



Exhibit 10.4
FORM OF WARRANT
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN
THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH
OTHER APPLICABLE LAWS.

      JULY ___, 2006   NO. ___

MARSHALL EDWARDS, INC.
(INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE)
WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK
     FOR VALUE RECEIVED, MARSHALL EDWARDS, INC., a Delaware corporation (the
“Company”), hereby certifies that [ ___] (the “Holder”) is entitled, subject to
the provisions of this Warrant, to purchase from the Company, up to [ ___] fully
paid and non-assessable shares of Common Stock at a price of $4.35 per share
(the “Exercise Price”).
     The term “Common Stock” means the Common Stock, par value $.00000002 per
share, of the Company. The number of shares of Common Stock to be received upon
the exercise of this Warrant may be adjusted from time to time as hereinafter
set forth. The shares of Common Stock deliverable upon such exercise, and as
adjusted from time to time, are hereinafter referred to as “Warrant Shares.” The
term “Company” means and includes the corporation named above as well as (1) any
immediate or more remote successor corporation resulting from the merger or
consolidation of such corporation (or any immediate or more remote successor
corporation of such corporation) with another corporation, or (ii) any
corporation to which such corporation (or any immediate or more remote successor
corporation of such corporation) has transferred its property or assets as an
entirety or substantially as an entirety.
     Upon receipt by the Company or the Company’s warrant agent, Computershare
Trust Company, N.A. (the “Warrant Agent”) of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and (in the
case of loss, theft or destruction) of reasonably satisfactory indemnification,
and upon surrender and cancellation of this Warrant, if

 



--------------------------------------------------------------------------------



 



mutilated, the Company shall execute and deliver a new Warrant of like tenor and
date. Any such new Warrant executed and delivered shall constitute an additional
contractual obligation on the part of the Company, whether or not this Warrant
so lost, stolen, destroyed or mutilated shall be at any time enforceable by
anyone.
     The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.
     1. CASH EXERCISE OF WARRANT. This Warrant may be exercised, in whole or in
part, at any time, or from time to time during the period commencing on
January 11, 2007 hereof and expiring 5:00 p.m. Eastern Time on July 11, 2010
(the “Expiration Date”), by presentation and surrender of this Warrant to the
Company at its principal office, or at the office of the Warrant Agent, with the
Warrant Exercise Form attached hereto duly executed and accompanied by payment
(either in cash or by certified or official bank check, payable to the order of
the Company) of the Exercise Price for the number of shares of Common Stock
specified in such form and instruments of transfer, if appropriate, duly
executed by the Holder or his or her duly authorized attorney. If this Warrant
should be exercised in part only, the Company shall, upon surrender of this
Warrant for cancellation, execute and deliver a new Warrant of like terms
evidencing the rights of the Holder thereof to purchase the balance of the
shares of Common Stock purchasable hereunder. Upon receipt by the Company of
this Warrant, together with the Exercise Price, at its office, or by the Warrant
Agent, in proper form for exercise, the Holder shall be deemed to be the holder
of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares of Common Stock shall not
then be actually delivered to the Holder. The Holder shall pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of shares of Common Stock on exercise of this Warrant.
     2. CASHLESS EXERCISE OF WARRANT. In lieu of exercising this Warrant, the
Holder may elect to receive shares of Common Stock equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company or the Warrant Agent together with notice of
such election, in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:

         
X
= Y (A-B)    
 
  A   

     Where X = the number of shares of Common Stock to be issued to the Holder.
                 Y = the number of shares of Common Stock purchasable under this
Warrant.
                 A = the fair market value of one share of the Company’s Common
Stock.

 



--------------------------------------------------------------------------------



 



          B = the Exercise Price (as adjusted to the date of such calculation).
     For purposes of this Warrant, the fair market value of the Company’s Common
Stock shall be determined as follows:
          (a) If the Common Stock is listed on a National Securities Exchange or
admitted to unlisted trading privileges on such exchange or listed for trading
on the Nasdaq system, the current market value shall be the last reported sale
price of the Common Stock on such exchange or system on the last business day
prior to the date of exercise of this Warrant or, if no such sale is made on
such day, the average of the closing bid and asked prices for such day on such
exchange or system; or
          (b) If the Common Stock is not so listed or admitted, the current
market shall be the average of the closing bid and asked prices as quoted by the
OTC Bulletin Board; or
          (c) If the Common Stock is not so listed or admitted to unlisted
trading privileges, the current market value shall be the mean of the last
reported bid and asked prices reported by the National Quotation Bureau, Inc. on
the last business day prior to the date of the exercise of this Warrant; or
          (d) If the Common Stock is not so listed or admitted to unlisted
trading privileges and bid and asked prices are not so reported, the current
market value shall be an amount, not less than book value thereof as at the end
of the most recent fiscal year of the Company ending prior to the date of the
exercise of the Warrant, determined in such reasonable manner as may be
prescribed by the Board of Directors of the Company.
     3. RESERVATION OF SHARES. The Company will at all times reserve for
issuance and delivery upon exercise of this Warrant all shares of Common Stock
or other shares of capital stock of the Company from time to time issuable upon
exercise of this Warrant. All such shares shall be duly authorized and, when
issued upon such exercise, shall be validly issued, fully paid and
non-assessable and free of all preemptive rights.
     4. FRACTIONAL SHARES. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, but the Company shall
pay the Holder an amount equal to the fair market value of such fractional share
of Common Stock in lieu of each fraction of a share otherwise called for upon
any exercise of this Warrant. The fair market value of a share of Common Stock
shall be determined in accordance with Section 2 (a), (b), (c) or (d) as
applicable.
     5. EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of the Warrant Agent, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder. Upon surrender of this Warrant to the Company or at the
office of its Warrant Agent, if any, with an Assignment Form

 



--------------------------------------------------------------------------------



 



annexed hereto duly executed and funds sufficient to pay any transfer tax,
subject to the provisions of Sections 8 and 12 hereof, the Company shall,
without charge, execute and deliver a new Warrant in the name of the assignee
named in such instrument of assignment (and in the event of a partial transfer,
a new Warrant to the Holder for the portion of such Warrant not transferred) and
this Warrant shall promptly be cancelled. This Warrant may be divided or
combined with other Warrants that carry the same rights upon presentation hereof
at the office of the Company or at the office of its Warrant Agent, together
with a written notice specifying the names and denominations in which new
Warrants are to be issued and signed by the Holder hereof.
     6. RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.
     7. ANTI-DILUTION PROVISIONS.
          7.1 Adjustment for Recapitalization, Reorganization, Consolidation,
Merger, Etc. In case (i) the outstanding shares of the Common Stock shall be
subdivided into a greater number of shares, (ii) a dividend or other
distribution in Common Stock shall be paid in respect of Common Stock, (iii) the
outstanding shares of Common Stock shall be combined into a smaller number of
shares thereof, or (iv) any shares of the Company’s capital stock are issued by
reclassification of the Common Stock (including any reclassification upon a
consolidation or merger in which the Company is the continuing corporation), the
Exercise Price in effect immediately prior to such subdivision, combination or
reclassification or at the record date of such dividend or distribution shall
simultaneously with the effectiveness of such subdivision, combination or
reclassification or immediately after the record date of such dividend or
distribution be proportionately adjusted to equal the product obtained by
multiplying the Exercise Price by a fraction, the numerator of which is the
number of outstanding shares of Common Stock (on a fully diluted basis) after
giving effect to such combination, subdivision, reclassification or dividend and
the denominator of which is the number of outstanding shares of Common Stock (on
a fully diluted basis) outstanding immediately prior to such combination,
subdivision, reclassification or dividend.
          For purposes of this Warrant, “on a fully diluted basis” means that
all outstanding options, rights or Warrants to subscribe for shares of Common
Stock and all securities convertible into or exchangeable for shares of Common
Stock (such options, rights, Warrants and securities are collectively referred
to herein as “Convertible Securities”) and all options or rights to acquire
Convertible Securities have been exercised, converted or exchanged.
          Whenever the Exercise Price per share is adjusted as provided in the
immediately preceding paragraph, the number of shares of Common Stock
purchasable upon conversion of the Warrant immediately prior to such Exercise
Price adjustment shall be adjusted, effective simultaneous with the Exercise
Price adjustment, to equal the product obtained (calculated to the nearest full
share) by multiplying such number of shares of Common Stock by a fraction, the
numerator of which is the Exercise Price per share in effect immediately prior
to such Exercise Price adjustment and the denominator of which is the Exercise
Price per share in effect upon

 



--------------------------------------------------------------------------------



 



such Exercise Price adjustment, which adjusted number of shares of Common Stock
shall thereupon be the number of shares of Common Stock purchasable upon
conversion of the Warrant until further adjusted as provided herein.
          7.2 Adjustment for Reorganization, Consolidation, Merger, Liquidation
Etc. In case of any reorganization of the Company (or any other corporation, the
securities of which are at the time receivable on the exercise of this Warrant)
after the date hereof or in case after such date the Company (or any such other
corporation) shall consolidate with or merge into another corporation or convey
all or substantially all of its assets to another corporation or liquidate,
then, and in each such case, the Holder of this Warrant upon the exercise
thereof as provided in Section 1 or 2 at any time after the consummation of such
reorganization, consolidation, merger, conveyance or liquidation, shall be
entitled to receive, in lieu of the securities and property receivable upon the
exercise of this Warrant prior to such consummation, the securities or property
to which such Holder would have been entitled upon such consummation if such
Holder had exercised this Warrant immediately prior thereto; in each such case,
the terms of this Warrant shall be applicable to the securities or property
receivable upon the exercise of this Warrant after such consummation.
          7.3 No Dilution. The Company will not, by amendment of its Certificate
of Incorporation or through reorganization, consolidation, merger, dissolution,
issue or sale of securities, sale of assets or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
dilution or other impairment. Without limiting the generality of the foregoing,
while this Warrant is outstanding, the Company (a) will not permit the par
value, if any, of the shares of Common Stock receivable upon the exercise of
this Warrant to be above the amount payable therefor upon such exercise and
(b) will take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue or sell fully paid and non-assessable
shares of Common Stock upon the exercise of this Warrant.
          7.4 Certificate as to Adjustments. In each case of an adjustment in
the number of shares of Warrant Shares receivable on the exercise of this
Warrant, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate executed by
an executive officer of the Company setting forth such adjustment and showing in
detail the facts upon which such adjustment is based. The Company will forthwith
mail a copy of each such certificate to the Holder.
          7.5 Notices of Record Date, Etc. In case:
               (a) the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive any dividend (other than a
cash dividend at the same rate as the rate of the last cash dividend theretofore
paid) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities, or
to receive any other right; or

 



--------------------------------------------------------------------------------



 



               (b) of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation; or
               (c) of any voluntary or involuntary dissolution, liquidation or
winding up of the Company, then, and in each such case, the Company shall mail
or cause to be mailed to each Holder of the Warrant at the time outstanding a
notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the date
on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding up is to take place, and the
time, if any, is to be fixed, as to which the holders of record of Common Stock
(or such other securities at the time receivable upon the exercise of the
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding up. Such notice shall be mailed at least 20
days prior to the date therein specified and the Warrant may be exercised prior
to said date during the term of the Warrant.
     8. TRANSFER TO COMPLY WITH THE SECURITIES ACT. Except as provided in the
Registration Rights Agreement, dated as of July 11, 2006, by and among the
Company and the signatories thereto, notwithstanding any other provision
contained herein, this Warrant and any Warrant Shares have not been and will not
be registered under the Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any state of the United States and are therefore
“restricted securities” within the meaning of Rule 144 under the Securities Act,
and that (A) can be offered, sold, pledged or otherwise transferred only (1)
(a) to a person who the seller reasonably believes is a Qualified Institutional
Buyer in a transaction meeting the requirements of Rule 144A under the
Securities Act, (b) in a transaction meeting the requirements of Rule 144 under
the Securities Act, (c) outside the United States to a non-US person in a
transaction meeting the requirements of Rule 903 and Rule 904 Rule 905 under the
Securities Act and in compliance with applicable local laws and regulations or
(d) in accordance with another exemption from the registration requirements of
the Securities Act (and based upon an opinion of counsel if the Company so
requests), (2) to the Company or (3) pursuant to an effective registration
statement and, in each case, in accordance with any applicable securities laws
of any state of the United States or any other applicable jurisdiction and
(B) the purchaser will, and each subsequent holder is required to, notify any
subsequent purchaser from it of the resale restrictions set forth in (A) above.
     9. LEGEND. Unless the shares of Warrant Shares have been registered under
the Securities Act, upon exercise of any of the Warrants and the issuance of any
of the shares of Warrant Shares, all certificates representing such securities
shall bear on the face thereof substantially the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES

 



--------------------------------------------------------------------------------



 



ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.
     10. NOTICES. All notices required hereunder shall be in writing and shall
be deemed given when delivered personally, by facsimile or overnight delivery or
within two days after mailing when mailed by certified or registered mail,
return receipt requested, to the Company at its principal office, or to the
Holder at the address set forth on the record books of the Company, or at such
other address of which the Company or the Holder has been advised by notice
hereunder.
     11. APPLICABLE LAW. The Warrant is issued under and shall for all purposes
be governed by and construed in accordance with the laws of the State of New
York, without giving effect to the choice of law rules thereof.
     12. SUCCESSORS AND ASSIGNS. This Warrant cannot be transferred or assigned
by the Holder without the prior written consent of the Company.
(SIGNATURE ON FOLLOWING PAGE)

 



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

                  MARSHALL EDWARDS, INC.    
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



WARRANT EXERCISE FORM
     The undersigned hereby irrevocably elects to exercise the rights contained
within the Warrant to the extent of purchasing ___shares of Common Stock of
Marshall Edwards, Inc., a Delaware corporation (the “Company”), and hereby makes
payment of $___in payment therefor. By its exercise hereof, the undersigned
confirms and agrees that it has complied and will comply with all applicable
restrictions on the offer, sale, pledge or other transfer of the shares of
Common Stock of the Company as set forth in the Warrant.

         
 
 
 
Signature    
 
       
 
 
 
Signature, if jointly held    
 
       
 
 
 
Date    

 